By the Court.

This appeal is wholly without merit. The only point made is that the indictment did not charge the defendant with any crime, and the only defect suggested is that the name of the defendant is not repeated in the commencement of the indictment, after the title of the action, so that it reads as follows:
“The State of Minnesota vs. “Peter Monson
“Accused bythe grand jury * * * by this indictment of the crime 0f # * * committed as follows(then follows the body of the indictment in proper form.) The defendant could not possibly have *141been prejudiced by the fact that his name in the title is used as the subject of the verb “accused” in the “commencement,” which is, strictly speaking, no part of the indictment. The meaning is perfectly plain.
Judgment affirmed.